DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amended specification, filed 5/26/2022, is accepted. Accordingly, the objection to the title is withdrawn.
The amended abstract, filed 5/16/2022, is accepted. Accordingly, the objection to the abstract is withdrawn.

Claim Objections
The amended claims, filed 5/16/2022, are accepted. Accordingly, the objections to the claims are withdrawn. 

Claim Rejections - 35 USC § 112
The amended claims, filed 5/16/2022, are accepted. Accordingly, the 112(b) rejections are withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alston (US 2015/0075766, as previously cited). 
Regarding claim 7, Alston discloses a control method (10 control system, paragraph 37) of a phase change cooling device (12 refrigerating circuit, paragraph 37) that includes a heat receiver (16, fig. 1) for accommodating a coolant (paragraph 37) and receiving heat from a heat generation body to be cooled (80, paragraph 58), a heat radiator (14, fig. 1, paragraph 37) for radiating heat of a coolant vapor of the coolant gasified by receiving heat in the heat receiver (paragraph 37), and recirculating a liquefied liquid coolant to the heat receiver (fig. 1 shows the closed refrigeration loop), and a valve (20, fig. 1) for controlling a flow rate of the liquid coolant (valve 20 is an expansion valve, which is a type of flow control valve), the control method comprising: 
controlling an opening degree of the valve (process flow shown in fig. 6) by referring to an exhaust air temperature (74, fig. 1) being a temperature of air after being discharged from a heat receiver, and a temperature of outside air at the heat radiator (70, fig. 1) (paragraph 45, controller 62 receives inputs from 70, 74 and others to determine if the compressor inlet and outlet temperature operating limits are exceeded, and if they are the expansion valve is positioned to adjust flow, described in paragraph 55).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kashirajima (US 2009/0201645, as previously cited) in view of Alston (US 2015/0075766, as previously cited).
Regarding claim 1,  Kashirajima teaches a phase change cooling device (paragraph 57), comprising: 
a heat receiver (34, evaporator, fig. 1, paragraph 56) for accommodating a coolant (paragraph 57, “refrigerant”) and receiving heat from a heat generation body (28, servers) to be cooled (fig. 1, paragraph 55); 
a heat radiator (38, cooling tower, fig. 1, paragraph 58) for radiating heat of a coolant vapor of the coolant gasified by receiving heat in the heat receiver (paragraph 59, cooling tower 38 and evaporator 34 are connected by refrigerant gas piping 46), and recirculating a liquefied liquid coolant to the heat receiver (paragraph 59, piping 48 supplies the evaporator 34 with liquid refrigerant that is condensed in the cooling tower 38); 
a valve (52, fig. 1, paragraph 62) for controlling a flow rate of the liquid coolant (paragraph 62, valve 52 is a flow regulator); and 
a control unit (paragraph 62, controller is present but not pictured) that controls an opening degree of the valve (paragraph 62), wherein 
the control unit controls the opening degree of the valve (paragraph 62) by referring to an exhaust air temperature (50, fig. 1, paragraph 62) being a temperature of air after being discharged from the heat receiver (34, fig. 1, paragraph 62, temperature sensor 50 is position in the airflow that is being discharged from the evaporator).
Kashirajima fails to explicitly teach the control unit controls the opening degree of the valve by also referring to a temperature of outside air at the heat radiator. 
However, Alston teaches an environmental control system (fig. 1, paragraph 37) wherein a control unit (62, paragraph 40) controls the position of a valve (20, fig. 1) by referring to an exhaust air temperature (74, fig. 1, paragraph 41) after being discharged from the heat receiver (16, fig. 1, paragraph 37), and a temperature (70, fig. 1, paragraph 41) in the vicinity of the heat radiator (14, fig. 1) (control unit 62 is connected to valve controller 42 by signal wire 145, and directs the valve controller to position the valve based on the process flow of fig. 6, described in paragraph 55). It would have been obvious to incorporate the sensors and control scheme of Alston with the electronics cooling system of Kashirajima in order to have precise control of system parameters allowing for increased efficiency and reliability.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use server rack exhaust air temperature and condenser ambient air temperature as control inputs to manage coolant flow through an evaporator to improve system efficiency and reduce operating costs. 
Regarding claim 2, Kashirajima as modified by Alston teaches the control unit (Alston 62, fig. 1) controls the opening degree of the valve by further referring to temperatures of air sent through the heat generation body, which are an inflow-side temperature toward the heater generation body (Alston 74, fig. 1) and an outflow-side temperature from the heat generation body (Alston 72, fig. 1) (temperature sensor 74 measures the temperature of the air before it goes to the heat generation body, and temperature sensor 72 measures the temperature of the air returning from the heat generation body).
Regarding claim 3, Kashirajima as modified by Alston teaches the control unit (Alston 62, fig. 1) controls an opening degree of the valve (Alston 20, fig. 1) by stepwise updating a target temperature of the exhaust air temperature of the heat receiver (paragraph 63) for each temperature of the outside air at the heat radiator (target evaporator temperature is changed as well as compressor speed, which would affect the compressor inlet and discharge temperatures, which would then cause the controller to reposition the flow control valve 20). The increments required to be “stepwise” are not defined by the specification, therefore any changes executed by an electronic controller can be considered stepwise.
Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kashirajima (US 2009/0201645, as previously cited) in view of Alston (US 2015/0075766, as previously cited), and further in view of Franaszek (US 5,899,084, as previously cited).
Regarding claim 4, Kashirajima as modified by Alston is silent on the control unit performs PID control on the opening degree of the valve in such a way that the exhaust air temperature of the heat receiver becomes closer to the target temperature. Alston discloses that the expansion valve 20 is variable adjusted by a suitable controller (Alston paragraph 38), but does not disclose a preferred method.
However Franaszek teaches a control unit (Franaszek, 302) performs PID control on an opening degree of the valve (Franaszek column 12, line 67 – column 13, line 3) in such a way that the exhaust air temperature of the heat receiver becomes closer to the target temperature (Franaszek column 11, lines 5 – 8). It would be obvious to use a PID controller to position the expansion valve of Alston, since any suitable controller may be used (Alston paragraph 38) and indeed Alston uses PID control for the evaporator fan speed (Alston paragraph 27). One skilled in the art would know PID controllers are commonly used where continuous control is needed to bring a system process variable closer to a desired value, and that the three factor tuning nature of the PID controller allows for system response to be optimized in a way that minimizes instability, response time, and overshoot.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to employ a PID controller to effect control over a cooling system expansion valve to minimize instability, response time, and overshoot.
Regarding claim 5, Kashirajima as modified by Alston, and in view Franaszek teaches the control unit (digital controller of Franaszek used as the generic controller disclosed by Alston) stepwise increases the opening degree of the valve (Franaszek column 12, line 67 – column 13, line 3, valve is positioned) in such a way that a difference between the exhaust air temperature of the heat receiver (Kashirajima, 50) and the target temperature becomes equal to or less than a threshold value (Franaszek  column 11, lines 5 – 8). The threshold value described in the specification is the error value of a PID controller, i.e. the difference between a desired setpoint and the process variable, and upon which the proportional, integral, and derivative control terms are calculated. It would be obvious to use the error, or “threshold” value because it is the starting point for the PID controller calculations, and without it there would be no controller calculations and no control action. Therefore the limitations of this claim simply describe the behavior of a PID controller.
Regarding claim 6, Kashirajima as modified by Alston, and in view Franaszek teaches the control unit (digital controller of Franaszek used as the generic controller disclosed by Alston) stepwise decreases the opening degree of the valve (Franaszek column 12, line 67 – column 13, line 3, valve is positioned) in such a way that a difference between the exhaust air temperature of the heat receiver (Kashirajima, 50) and the target temperature becomes equal to or less than a threshold value (Franaszek column 11, lines 5 – 8). The threshold value described in the specification is the error value of a PID controller, i.e. the difference between a desired setpoint and the process variable, and upon which the proportional, integral, and derivative control terms are calculated. It would be obvious to use the error, or “threshold” value because it is the starting point for the PID controller calculations, and without it there would be no controller calculations and no control action. Therefore the limitations of this claim simply describe the behavior of a PID controller.

Response to Arguments
Applicant’s arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to claim 1 on pages 9 – 10 of the reply that Alston discloses adjusting expansion valve 20 based on calculated compressor discharge and/or inlet temperatures at pressure monitors 82 and 84 as shown in fig. 1, and does not teach or suggest adjusting the expansion valve 20 based on a measured outside air temperature. Alston discloses an outside air temperature sensor (70, fig. 1) that is operably connected to the controller 62, as are the other pressure and temperature sensors, which makes the apparatus capable of performing the claimed function. It would be obvious to one of ordinary skill that various combinations of pressures and temperatures of the heat transport fluids (refrigerant inside the cooling system, and air surrounding the evaporator and condenser) can be used to calculate the cooling system parameters. 
Applicant argues with respect to claim 7 on page 10 of the reply that Alston, for the same reasons as claim 1, does not teach the features claimed because the expansion valve 20 is not positioned based on, in part, measured outside air temperature. This argument is not persuasive. Paragraph 45 states that the processor reads sensor data (including outside air temperature sensor 70 of fig. 1) to determine if operational limits are exceeded (including compressor return gas temperature limit 102, see para 44). Paragraph 50 discloses the opening degree of the expansion valve 20 as a means of controlling compressor return gas temperature, thus the system does refer outside air temperature to control an opening degree of the expansion valve. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS RUBY/Primary Examiner, Art Unit 3763